DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The preliminary amendment filed 12/5/2019 has been received and entered into the application file.  Claims 1, 2, 4-8, 10-12, 15, 17, 64-68 are pending, all of which have been considered on the merits.

Priority
	Acknowledgment is made of Applicants’ claim for benefit as a continuation of 15/652,138 (filed 7/17/2017), which claims benefit as a continuation of 14/776404 (filed 9/14/2015, now USP 9822388), which is a 371 of PCT/US2014/022738 (filed 3/10/2014), which claims benefit of US Provisional 61/784639 (filed 3/14/2013).

Claim Interpretation
	For clarity of record, the following notes regarding claim interpretation are set forth:
	Regarding claim 1: The preamble of the claim states the method is for modulating mannose5 on a recombinant protein during a mammalian cell culture process.  
The claim requires an active step of establishing a cell culture of mammalian cells in a[n initial] cell culture medium, wherein the mammalian cells produce a recombinant protein.  Though the claim does not specifically recite culturing the mammalian cells, culture is understood to be carried out by virtue of the provision of the cells in the culture medium.  The recited steps (limiting the amount of glucose and supplementing with galactose or sucrose) are understood to be performed during the mammalian cell culture.  
With regards to the step of limiting the amount of glucose: the broadest reasonable interpretation of this step is: providing the cell culture medium with a limited amount of glucose.  Any defined amount can be considered  a limited amount.  This can be achieved if the initial cell culture medium contains a limited amount of glucose, or if the glucose concentration of the initial cell culture medium is reduced to lesser concentration.  
	With regards to the step of supplementing the cell culture medium with galactose or sucrose: the broadest reasonable interpretation of this step is: following establishment of the initial cell culture, additional galactose or sucrose is added to the cell culture medium.  The term “supplementation” does imply a later addition of the 
	The claim goes on to define the concentration of the glucose to from about 0 to about 6 g/L.  The claim does not specify when this concentration of glucose must be present (i.e. in the initial cell culture medium, after limiting the amount of glucose, or after supplementation with galactose or sucrose).  The broadest reasonable interpretation will permit for the glucose concentration to be within the claimed levels at any point during the method.
	The claim goes on to define the concentration of galactose (to 6-13 g/L) or the concentration of sucrose (to about 16-24 g/L) in the cell culture medium.  The claim does not specify which cell culture medium (i.e. the initial cell culture medium, the cell culture medium after limiting the amount of glucose, or the cell culture medium after supplementation with galactose or sucrose).  The broadest reasonable interpretation will permit for the galactose or sucrose concentrations to be within the claimed levels at any point during the method. 
	It is recommended to amend claim 1 to:
	A method for modulating mannose 5 on a recombinant protein during a mammalian cell culture process comprising:
	establishing a cell culture of mammalian cells in a cell culture medium, wherein the mammalian cells produce a recombinant protein;
	limiting the amount of glucose in the cell culture mediumto a concentration of 
	supplementing the cell culture medium having said limited amount of glucose with galactose or sucrose, such that resulting culture medium.

	Regarding claim 2: Cell cultures initially provided with glucose will eventually use up the glucose over a period of time, thus ultimately resulting in a concentration of 0 g/L glucose in the spent medium, absent replenishment of the glucose.  The claim does not limit the time or conditions under which the cell culture may result in the complete use of glucose (i.e. if left long enough without replenishment, any cell culture will eventually 
	Regarding claims 4-8: The claims are interpreted as meaning that at some point during culture, the glucose concentration is within the cited ranges.
	It is recommended to amend claims 4-8 to clarify that the recited concentrations of glucose are the concentrations following the limiting step.

	Regarding claims 10-12: The claims are interpreted as meaning that at some point during culture, the galactose concentration is within the cited ranges.
	It is recommended to amend claims 10-12 to clarify that the recited concentrations of galactose are the concentrations in the culture medium following supplementation with galactose. 

	Regarding claim 15: The claim is interpreted as “wherein the amount of glucose is added during a production phase”.  This is interpreted as meaning the glucose is either initially provided during production phase or is supplemented during production phase (either as a bolus feed, or continuously perfused during production phase).  Noting that the claim permits for the “amount of glucose to be 0 g/L” the claim encompasses embodiments wherein no glucose is provided to the culture during the production phase (either no glucose is initially present and/or no additional glucose is added).

	Regarding claim 68: the claim is interpreted as meaning that the method results in increased high mannose glycan species compared to cultures where the cells are not subjected to limited glucose and supplemented with galactose.  The effect of glucose/galactose concentrations on high mannose glycan species (including mannose 5) are considered inherent to the method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3: There is insufficient antecedent basis for the limitation the spent medium in line two of the claim.  
	Regarding claim 15: There is insufficient antecedent basis for the limitation the limiting amount of glucose in line two of the claim.  Parent claim 1 recites a step of limiting the glucose, but this does not necessarily involve addition of glucose.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 10-12, 15, 17 and 64-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 9822388. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims as follows:
Regarding instant claims 1, 4-8, 10-12: Patented claim 1 recites a method of modulating one or more high mannose glycan species on a recombinant protein during mammalian cell culture, comprising, inter alia perfusing the cell culture with a perfusion medium containing less than 5-15 g/L glucose and containing galactose.  Patented claims 3-6 teach the glucose concentration in the perfusion medium is 0-3 g/L, 2-3 g/L, 2.5 g/L or 0 g/L.  Patented claims 7-11 teach the galactose concentration in the perfusion medium is 10-20 g/L, 10-15 g/L, 10-12 g/L or 11.5 g/L.  Thus, the patented claims at least suggest a method of culturing mammalian cells in a culture medium containing less than 5-15 g/L and specifically, 0, 2, 2.5, and 3 g/L (all of which fall into the range of current claim 1 and meet the limitations of current claims 4-8), and containing 10, 11.5, or 12 g/L of galactose (all of which fall into the range of current claim 1 and meet the limitations of current claims 10-12).  While the patented method states it is generically for modification of “high mannose glycan species” (not specifically mannose 5, yet it is noted that mannose 5 is one of a finite number of high mannose species), the effect of carrying out the same method will inherently have the same effect (i.e. the patented method will inherently modulation mannose 5).
Regarding instant claim 2: Patented claim 2 states the amount of glucose in the perfusion medium described above is sufficient to result in a concentration of glucose in the spent medium of at or about 0 g/L.
Regarding instant claim 15: Patented claim 13 states the above described perfusion medium is added when the cells have reached production phase.

Regarding instant claims 64-68: Patented claims 47-51 teach the limitations of instant claims 64-68, respectively.

Claims 1, 2, 4-8, 10-12, 15, 17, 64-65 and 68 are are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/051528 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because at least copending claim 10 recites a method which renders obvious the instant claims.
Regarding claims 1, 4-8, 10-12 and 68: Copending claim 10 recites a method comprising incubating recombinant mammalian cells in a first cell culture medium (which reads on establishing a cell culture of mammlian cells in a cell culture medium, wherein the mammlian cells produce a recombinant protein), wherein the glucose concentration is from about 4 to 18 g/L during a growth phase (which reads on limiting the amount of glucose in the cell culture medium); transitioning the mammalian cells to a production phase wherein the glucose concentration is still maintained at about 4 to 18 g/L during the production phase; and then transitioning the host cells into a second cell culture medium comprising from about 1 to 5 g/L of glucose and from about 10-12 g/L galactose (which reads on supplementing the cell culture medium with galactose).  
In the first cell culture meidum, the glucose concentration of about 4 to 18 g/L is substantailly close tot eh claimed range (of claims 1, 4-8) such that a prima facie case fo obviousenss exists.  Furtehmore, in the second cell culture medium a glucose concentration of 1 to 5 g/L falls squarely within the claimed range (of claim 1).  
In the econd cell culture medium, the galactose concentration of 10-12 g/L falls squarely within the claimed range of claims 1, 11 and 12, and is susbtantially close to the claimed range of claim 12 such that a prima facie case of obviouenss exists. 
The copending claim recites the method results in increaed level fo high-mannose present on the recombinant denosaumab molecules (recombinant proteins).  It is inherent to the method that the high mannose molecule be mannose 5. 
Regarding claim 2: In any given culture, glucose will evnetaully be used up and go to 0 g/L.
Regarding claim 15: The glucose is present during a production phase.
Regarding claim 17: Copending claim 2 states the culture is a perfusion culture.

Regarding claim 65: The denosaumab molecule is an antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.